NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                MARK C. JACKSON,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2014-5121
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00277-NBF, Judge Nancy B. Fire-
stone.
                ______________________

                Decided: May 18, 2015
                ______________________

   MARK C. JACKSON, Starke, FL, pro se.

    MEEN GEU OH, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
STUART F. DELERY, ROBERT E. KIRSCHMAN, JR., KIRK T.
MANHARDT.
                 ______________________
2                                             JACKSON   v. US



PER CURIAM.
    Mark C. Jackson appeals a final order of the United
States Court of Federal Claims dismissing his complaint.
See Jackson v. United States, No. 1:14-cv-00277-NBF,
2014 WL 2927157 (Fed. Cl. June 27, 2014) (“Court of
Federal Claims Decision”). We affirm.
    On April 10, 2014, Jackson, acting pro se, filed suit in
the Court of Federal Claims. He alleged that he had been
improperly denied Social Security benefits, as well as
vocational rehabilitation benefits from the Department of
Veterans Affairs (“VA”). Jackson further alleged that he
had been falsely imprisoned, and that the State of Florida
had wrongfully suspended his driver’s license for speed-
ing. In addition, Jackson alleged that he had devised a
system for using “solar powered upwelling pipes” to
prevent hurricanes, and asserted that the United States
was obligated to pay him $10 billion for the use of this
system. Jackson also asked the Court of Federal Claims
to issue a declaration stating that he was mentally com-
petent.
    After carefully analyzing Jackson’s claims, the Court
of Federal Claims correctly dismissed his complaint. * As
the court properly concluded, it had no jurisdiction over



    *   The court noted that Jackson was a serial filer
who had “sought the same or similar relief in” other court
proceedings. Court of Federal Claims Decision, 2014 WL
2927157, at *1; see Jackson v. Colvin, No. 3:12–cv–957,
2014 WL 54087, at *2 (M.D. Fla. Jan. 3, 2014) (dismissing
as frivolous Jackson’s claim that he had invented a hurri-
cane prevention device); Jackson v. United States, 311 F.
App’x 356 (Fed. Cir. 2008) (summarily affirming the
Court of Federal Claims’ determination that it lacked
jurisdiction over Jackson’s claims for Social Security and
veterans’ benefits).
JACKSON   v. US                                          3



Jackson’s claims seeking Social Security benefits. Claims
seeking such benefits must be filed in district court. See
42 U.S.C. § 405; Marcus v. United States, 909 F.2d 1470,
1471 (Fed. Cir. 1990). Nor did the Court of Federal
Claims have authority to adjudicate Jackson’s claim that
he had been wrongfully denied VA vocational benefits. It
is the United States Court of Appeals for Veterans
Claims, not the Court of Federal Claims, which has
exclusive jurisdiction over veterans’ benefits claims. See
38 U.S.C. §§ 511(a), 7252(a); see also Hanlin v. United
States, 214 F.3d 1319, 1321 (Fed. Cir. 2000).
    The Court of Federal Claims likewise had no authori-
ty to adjudicate Jackson’s claim seeking damages for false
imprisonment. Because a claim of false imprisonment
sounds in tort, it falls outside the court’s jurisdictional
reach. See 28 U.S.C. § 1491(a)(1); see also Quillin v.
United States, 228 Ct. Cl. 727, 727 (1981). Likewise, the
Court of Federal Claims was without authority to issue a
declaration stating that Jackson is mentally competent.
See Nat’l Air Traffic Controllers Ass’n v. United States,
160 F.3d 714, 716 (Fed. Cir. 1998) (explaining that “[t]he
Court of Federal Claims has never been granted general
authority to issue declaratory judgments”).
    As the Court of Federal Claims properly determined,
moreover, it had no jurisdiction over Jackson’s claims
against the State of Florida. Under the Tucker Act, the
court is vested with authority to adjudicate certain claims
brought against the United States.         See 28 U.S.C.
§ 1491(a)(1) (providing “jurisdiction to render judgment
upon any claim against the United States founded either
upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any ex-
press or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding
in tort”). Because the court has no authority over a claim
seeking damages from a state, however, it could not
review Jackson’s claim that the State of Florida wrongful-
4                                               JACKSON   v. US



ly suspended his license for speeding. See Souders v. S.
Carolina Pub. Serv. Auth., 497 F.3d 1303, 1308 (Fed. Cir.
2007).
     Finally, we conclude that the Court of Federal Claims
properly dismissed Jackson’s claim seeking $10 billion
from the United States for the use of his purported hurri-
cane prevention device. Courts are obligated to dismiss
“claims whose factual contentions are clearly baseless.”
Neitzke v. Williams, 490 U.S. 319, 327 (1989). As the
Court of Federal Claims correctly determined, Jackson’s
allegations regarding his purported hurricane prevention
device were factually frivolous. See Denton v. Hernandez,
504 U.S. 25, 33 (1992) (explaining that “a finding of
factual frivolousness is appropriate when the facts alleged
rise to the level of the irrational or the wholly incredible”).
     On appeal, Jackson reiterates his argument that the
VA wrongfully denied him vocational training benefits.
He further contends that the State of Florida was in-
volved in a conspiracy to “circumvent [his] Double Jeop-
ardy Rights” and keep him “unemployable [and] unable to
vote.” Jackson fails, however, to demonstrate any error in
the Court of Federal Claims’ decision to dismiss his
claims. See Trusted Integration, Inc. v. United States, 659
F.3d 1159, 1163 (Fed. Cir. 2011) (explaining that a plain-
tiff bears the burden of establishing, by a preponderance
of the evidence, that the Court of Federal Claims has
jurisdiction over his claims). Accordingly, we affirm the
final order of the United States Court of Federal Claims
dismissing Jackson’s complaint.
                        AFFIRMED